Name: Commission Decision No 559/84/ECSC of 29 February 1984 amending Decision No 3715/83/ECSC fixing minimum prices for certain steel products
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  iron, steel and other metal industries;  prices
 Date Published: 1984-03-02

 Avis juridique important|31984S0559Commission Decision No 559/84/ECSC of 29 February 1984 amending Decision No 3715/83/ECSC fixing minimum prices for certain steel products Official Journal L 061 , 02/03/1984 P. 0023 - 0024 Spanish special edition: Chapter 13 Volume 16 P. 0008 Portuguese special edition Chapter 13 Volume 16 P. 0008 *****COMMISSION DECISION No 559/84/ECSC of 29 February 1984 amending Decision No 3715/83/ECSC fixing minimum prices for certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3715/83/ECSC of 23 December 1983 fixing minimum prices for certain steel products (1), and in particular Article 7 thereof, Whereas: When fixing the level of the minimum prices, the Commission took into account the fact that the steel market was unstable and fragile, in particular in view of the uncertainty as to whether the system of production quotas under Article 58 of the Treaty would be extended beyond 31 January 1984 and the latent risk that there was no longer a desire to overcome the problems on the steel market in the context of a Community policy; The Commission therefore prudently fixed the minimum prices for the different products at levels which were lower than they would normally have been on the basis of the conclusions arising from its many consultations; it therefore underestimated its margin of assessment of the minimum prices; The Commission considers that the fears which prompted it to be prudent have now been allayed, since the system of production quotas has been extended to 31 December 1985 by Commission Decision 234/84/ECSC (2); moreover, a system for the verification of the minimum prices and a guarantee system for the payment of fines have been established by Commission Decision No 3716/83/ECSC (3) and production certificates and accompanying documents for deliveries of certain products have been introduced by Commission Decision No 3717/83/ECSC (4) in order to strengthen the Community provisions; The Commission can already see that, as a result of the application of the minimum prices and the other abovementioned measures since 1 January 1984, and also as a result of the fact that demand is picking up, prices will become firmer again in the first quarter of 1984; The Commission takes the view that it is essential that these prices should be consolidated for deliveries as from 1 April 1984; it considers it appropriate to adjust the level of minimum prices to be applied as from that date for certain products within the margin of assessment which it decided upon earlier; whereas it is appropriate in the present conditions to raise the minimum prices for these products by 9 ECU per tonne, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (1) of Decision No 3715/83/ECSC, the maximum temporary rebate is hereby amended as follows for the following products: '44' instead of '53' ECU per tonne in the case of hot-rolled wide strip (coils), '40' instead of '49' ECU per tonne in the case of narrow strip obtained by slitting hot-rolled wide strip, '40' instead of '49' ECU per tonne in the case of hot-rolled sheet obtained by cutting hot-rolled wide strip, '57' instead of '66' ECU per tonne in the case of reversing mill plate, '26' instead of '35' ECU per tonne in the case of cold-rolled sheet, '26' instead of '35' ECU per tonne in the case of sections and beams in category 1. Article 2 Without prejudice to Article 3 (1) of Decision No 3715/83/ECSC, the new minimum prices resulting from Article 1 shall be compulsory for deliveries effected within the common market as from 1 April 1984. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 373, 31. 12. 1983, p. 1. (2) OJ No L 29, 1. 2. 1984, p. 1. (3) OJ No L 373, 31. 12. 1983, p. 6. (4) OJ No L 373, 31. 12. 1983, p. 9.